DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are not illustrated as black and white line drawings (e.g., figures 1-6 show digital vector illustrations). See MPEP 608.02 and 37 CFR 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation " the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No other “area” is mentioned prior to line 2 of claim 1. “The area” will be interpreted as “an area” in the instant action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2013/0287909 A1).
	Regarding claim 1, Lewis discloses a method for weed control by means of microwaves, wherein an area to be treated, prior to treatment with microwaves, is treated with an aqueous solution of an organic and/or inorganic salt (abstract, “The method comprises applying a composition comprising a microwave attractant to the plant material…,”; paragraph 0018, “In some embodiments, the microwave attractant comprises an at least partially water-soluble salt,”).



	Regarding claim 3, Lewis discloses the limitations of claim 1, and further discloses wherein the aqueous solution of an organic and/or inorganic salt is applied as an aerosol (paragraph 0033, “In some embodiments, the composition is applied to the plant material by spraying the composition…,”) with a temperature of within the range of 50-500 degrees Celsius (paragraph 0011, “wherein the microwave energy heats the plant material to a temperature effective to inactivate the majority of any browning enzymes in the plant material, and wherein the microwave attractant results in the heating of the plant material occurring at a rate whereby browning of the plant material by the browning enzymes during heating is substantially prevented…,”; paragraph 0090, “Inactivation of enzymes in a plant material will usually occur if the plant tissues are heated to a temperature in excess of about 80° C., for example about 80-95° C.,”).

	Regarding claim 5, Lewis discloses the limitations of claim 1, and further discloses  wherein the area being treated, after treatment with microwaves, is treated with an aqueous solution of an organic and/or inorganic salt (paragraph 0012 shows how applying a solution either before or after treating an area with microwaves would yield improved properties, “The inventors' initial attempts to preserve plant material by drying the plant material using microwave energy to heat the plant material resulted in preserved plant material having properties comparable to those using existing drying processes…following extensive research and 

	Regarding claim 6, Lewis discloses the limitations of claim 1, and further discloses wherein the aqueous solution is of an inorganic salt selected from the group consisting of sodium chloride, magnesium sulfate, and mixtures thereof (paragraph 0018, “In some embodiments, the microwave attractant comprises sodium chloride. In some embodiments, the microwave attractant may comprise two or more at least partially water-soluble salts…,”).

Regarding claim 14, Lewis discloses the limitations of claim 1, and further discloses wherein the area being treated, after treatment with microwaves, is treated with an aqueous solution of an organic and/or inorganic salt (paragraph 0012), and wherein the aqueous solution of an organic and/or inorganic salt is applied as an aerosol (paragraph 0033) with a temperature of within the range of 50-500 degrees Celsius (paragraph 0090, “Inactivation of enzymes in a plant material will usually occur if the plant tissues are heated to a temperature in excess of about 80° C., for example about 80-95° C., about 80-90° C. or about 85-90° C., for a sufficient period of time,”).

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh (US 5,141,059 A).
	Regarding claim 7, Marsh discloses a mobile unit for weed control, wherein the mobile unit comprises:
Means adapted for applying an aqueous solution of an organic and/or inorganic salt to a surface (figure 3, spray bar 44); and
Microwave means adapted for treating a surface with microwaves (figure 3, microwave generator 48).

Regarding claim 10, Marsh discloses the limitations of claim 7, and further discloses wherein the microwave means comprises an oven compartment (figure 3, chamber 34); wherein the front part of the oven compartment’s ceiling slopes upwards and rearwards towards the rear end of the mobile unit (a front part near drum 40 of the chamber 34 has a ceiling which slopes upwards and rearwards towards a rear end of front portion 28, as shown in figure 3), while the rear part of the oven compartment’s ceiling slopes upwards and forwards toward the front end of the mobile unit (figure 3, housing 32 has a ceiling near hinge 36 sloping upwards and forwards towards a front end of a mobile unit, as shown in figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Hedegard (WO 1996017512 A1).
Regarding claims 8-9, Marsh discloses the limitations of claim 7, and further discloses the microwave means comprising an oven compartment (figure 3, energy chamber 34), but does not appear to specifically disclose wherein the mobile unit further comprises a combustion engine for operating the mobile unit, wherein at least a portion of the exhaust gas or heat from the combustion engine is used to heat the aqueous solution of an organic and/or inorganic salt; and wherein at least part of the exhaust gas from the combustion engine is led into the microwave means oven compartment and/or onto the ground in front of the oven compartment by means of an exhaust pipe.
Hedegard teaches a combustion engine for operating a mobile unit (abstract, “Said spray device is driven by a separate combustion engine (24) whereby the combustion engine of the tractor (1) is relieved for the energy which it otherwise had to use for driving the blower (28),”), wherein at least a portion of the exhaust gas or heat from the combustion engine is used to heat the aqueous solution of an organic and/or inorganic salt (page 3, lines 18-27, “The heat, which exists in the exhaust gasses, and the heat, which the combustion engine of the blower give off, will heat the air curtain which is blown down over the field crop. The air thus heated has an increased ability to absorb and fine-distribute the sprayed liquid drops which at the same time will be heated…,”); and wherein at least part of the exhaust gas from the combustion engine is led into a microwave means oven compartment and/or onto the ground in front of the oven compartment by means of an exhaust pipe (page 5, line 32 – page 6, line 13, “From the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh and include wherein the mobile unit further comprises a combustion engine for operating the mobile unit, and wherein at least a portion of the exhaust gas or heat from the combustion engine is used to heat the aqueous solution of an organic and/or inorganic salt, as taught by Hedegard, in order to permit heating a solution and to provide exhaust gasses to the solution (e.g., Hedegard, page 5, line 31 – page 6, line 13, “Also the exhaust tube 35 of the engine 24 is led down into the inlet duct 15 in which the exhaust gasses are mixed with the air taken in by the blower 28, which air flows past the engine 24, thereby cooling this and being heated itself. The result will be that the air streams which from the nozzles 23 are sent downwards towards the field crop, both are warm and contain exhaust gasses, a.o. CO2. Both elements contribute to increase the field crop's absorption of the atomized plant protective measure such that the efficiency of this is improved,”).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Cohen (US 2013/0212928 A1)
	Regarding claim 11, Marsh discloses the limitations of claim 7, and further discloses wherein the microwave means comprises an oven compartment (figure 3, chamber 34), but does not appear to specifically disclose wherein the microwave means comprises a horn antenna located at the front of the microwave means compartment and adapted to point rearwardly towards the rear end of the mobile unit.
	Cohen teaches microwave means (figure 3, apparatus 300) comprising a horn antenna located at the front of a microwave means compartment (figure 3, apparatus case 301 and antenna 322) and adapted to point rearwardly towards the rear end of the mobile unit (figure 3, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh and include wherein the microwave means comprises a horn antenna located at the front of the microwave means compartment and adapted to point rearwardly towards the rear end of the mobile unit, as taught by Cohen, in order to permit focusing microwave energy into a beam that can be directed to an area (e.g., Cohen, paragraph 0010, “…the antenna further comprises a beam forming antenna that focuses the microwave energy into a beam that can be directed at an area…,”).
	
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Nichols (US 5,974,728 A).
	Regarding claim 12, Marsh discloses the limitations of claim 7, but does not appear to specifically disclose wherein the microwave means comprises an oven compartment; wherein one or more of the walls of the microwave oven compartment comprises one or more water filled reservoirs adapted for scavenging microwaves.
	Nichols teaches a microwave means (figure 3, microwave oven 38) comprising an oven compartment (figure 5, vehicle 48); wherein one or more of the walls of the microwave oven compartment comprises one or more water filled reservoirs adapted for scavenging microwaves (figures 5-6, tank 54; column 6, lines 5-9, “…the water in the tank…is heated as it passes through…coils that are heated by a microwave oven…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh and include wherein the microwave means comprises an oven compartment; wherein one or more of the walls of the microwave oven compartment comprises one or more water filled reservoirs adapted for scavenging .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Hegg (US 2010/0322713 A1).
Regarding claim 13, Marsh discloses the limitations of claim 7, but does not appear to specifically disclose wherein the mobile unit further comprises means adapted for measuring the weed temperature immediately after microwave treatment, and wherein said means is configured for adjusting the microwave treatment in response to a pre-set temperature threshold.
Hegg teaches a mobile unit (figure 1, ground heating system 100) further comprising means adapted for measuring weed temperature immediately after microwave treatment (figure 2, control system 110; figure 8, temperature sensors 308 and 310; paragraph 0032, “The control system 110 includes temperature sensors (not shown) and microwave bounce back sensors (not shown) to collect data for control and operation of the microwave generator 102,”), and wherein said means is configured for adjusting the microwave treatment in response to a pre-set temperature threshold (paragraph 0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh and include wherein the mobile unit further comprises means adapted for measuring the weed temperature immediately after microwave treatment, and wherein said means is configured for adjusting the microwave treatment in response to a pre-set temperature threshold, as taught by Hegg, in order to permit monitoring and controlling of microwave treatment (e.g., Hegg, paragraphs 0032-0033).



Prior Art
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Moren (US 2005/0223638 A1) discloses a method for weed control by means of microwaves comprising treating an area with solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647